Citation Nr: 1015288	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  08-03 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for hepatitis C, to 
include as a result of herbicide exposure. 

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for tinea cruris. 

3.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The Veteran had active service from October 1967 to October 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2007 rating decision of the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

As will be noted below, the evidence appears to raise the 
issues of entitlement to service connection for erectile 
dysfunction and special monthly compensation due to loss of 
use of a creative organ.  These issues have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it.  If 
appellant wants to file a claim for these benefits, he should 
do so at the RO and the matters are otherwise referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  Hepatitis C was not shown in service or until 
approximately 37 years after discharge from service; there is 
no competent evidence that would relate the Veteran's 
hepatitis C to either active service, his service connected 
diabetes mellitus, or Agent Orange exposure. 

2.  The Veteran's claim for service connection for tinea 
cruris was initially denied in a May 1973 rating decision; he 
got notice and did not submit a notice of disagreement with 
this decision within one year of notice thereof.  

3.  The evidence considered by the May 1973 rating decision 
included the service treatment records and an April 1973 VA 
examination; on the basis of this evidence it was determined 
that tinea cruris was first shown more than two years after 
discharge from service and was therefore not incurred in or 
aggravated by service. 

4.  The additional evidence submitted since May 1973 does not 
show treatment or diagnoses of tinea cruris, and does not 
purport to relate the claimed tinea cruris to active service, 
service connected disorder, or herbicide exposure.  

5.  The Veteran's diabetes mellitus is treated with oral 
medication and a low carbohydrate diet, but there is no 
evidence of regulation of activities during any portion of 
the period on appeal. 


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active 
service, was not incurred or aggravated as a result of a 
service connected disability, and it may not be presumed to 
be the result of active service, including exposure to 
herbicides in active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (2009).  

2.  The May 1973 rating decision that denied service 
connection for tinea cruris is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.105(a) (2009). 

3.  New and material evidence to reopen a claim for service 
connection for tinea cruris has not been received.  38 C.F.R. 
§ 3.156(a) (2009).  

4.  The criteria for an initial evaluation in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 
4.119, Code 7913 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 has been amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In addition, the Court has held that in the context of a 
claim to reopen, VCAA notice must include an explanation of 
1) the evidence and information necessary to establish 
entitlement to the underlying claim for the benefit sought; 
and 2) what constitutes new and material evidence to reopen 
the claim as determined by the evidence of record at the time 
of the previous final denial.  See Kent v. Nicholson, 20 Vet. 
App. 1, (2006).  The Court further explained that a notice 
letter must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial. 

In this case, the Veteran was provided with a letter in 
January 2007 that contained all of the notification required 
by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini.  
This letter also contained the additional notice for claims 
to reopen as defined by Kent.  This letter was provided to 
the Veteran prior to the initial adjudication of his claims.  

As for the Veteran's claim for an increased evaluation for 
his service connected diabetes mellitus, this appeal arises 
from disagreement with the initial evaluation following the 
grant of service connection.  The courts have held that once 
service connection is granted the claim is substantiated, 
additional VCAA notice is not required; and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  However, the Board notes that the January 2007 
letter also included VCAA notification pertaining to the 
Veteran's claim for compensation for diabetes mellitus.  The 
Board concludes that the duty to notify has been met for all 
issues on appeal. 

The Board further concludes that the duty to assist has also 
been met.  The Veteran's service treatment records, private 
medical records and VA treatment records have been obtained.  
He was afforded a VA examination of his diabetes mellitus in 
August 2007.  The Veteran declined his right to a hearing in 
his January 2008 Substantive Appeal.  There is no indication 
that there is any relevant evidence outstanding in these 
claims, and the Board will proceed with consideration of the 
Veteran's appeals.

At this juncture, the Board notes that the Veteran has 
requested that he be afforded VA examinations for his 
hepatitis C and his tinea cruris.  He has not yet been 
provided with examinations of these disabilities in 
conjunction with his current claim.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service. McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83. 

However, in this case even the low threshold for finding a 
link between the Veteran's hepatitis C and service has not 
been met.  The evidence shows that he has a diagnosis of 
hepatitis C.  However, the service treatment records are 
negative for hepatitis C, and the Veteran does not claim that 
this disability began during service.  The evidence further 
shows that hepatitis C was not diagnosed until 37 years after 
service.  The Veteran does not report continuity of 
symptomatology for his hepatitis C, and there is no competent 
evidence of a link between this disability and active 
service.  The records are also negative for any competent 
evidence of a relationship between Agent Orange exposure and 
hepatitis C, and for competent evidence of a relationship 
between the Veteran's service connected diabetes mellitus and 
hepatitis C.  The Board concludes that a VA examination of 
the Veteran's hepatitis C is not required.  

As for the Veteran's request to reopen his claim for service 
connection for tinea cruris, the Board notes that such 
examinations are only available after a claim has been 
reopened with new and material evidence.  38 C.F.R. 
§ 3.159(c)(4)(C)(iii).  The Board concludes that the duty to 
assist the Veteran in the development of his claims has been 
met. 

Service Connection

The Veteran contends that he is entitled to service 
connection for hepatitis C.  He argues that this disability 
may be the result of exposure to herbicides such as Agent 
Orange during service.  In the alternative, he believes that 
there may be a relationship between his service connected 
diabetes mellitus and hepatitis C.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

The Board notes that the Veteran's current diagnoses include 
cirrhosis of the liver as a result of his hepatitis C.  If 
cirrhosis of the liver becomes manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of cirrhosis during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

As for the Veteran's contentions that his hepatitis C may be 
related to his service connected diabetes mellitus, a 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); see 
also 38 C.F.R. § 3.310(b).  

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought.  See Jones v. Brown, 7 Vet. App. 134 
(1994).  

Regarding the contention that hepatitis C may have developed 
due to Agent Orange exposure, a veteran who, during active 
military service, served in Vietnam during the period 
beginning in January 1962 and ending in May 1975, is presumed 
to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 
3.309.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected even though there is no record of such 
disease during service; chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term "soft-tissue sarcoma" includes adult 
fibrosarcoma, dermatofibrosarcoma protuberans, malignant 
fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of the tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).

For the purposes of this section, the term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases listed at § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. 
Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey 
v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 
155, 160-61 (1997). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

A review of the evidence reveals that the service treatment 
records are negative for findings related to or a diagnosis 
of hepatitis C.  

The Veteran has submitted private medical records dating from 
1998 to 2008 that outline the Veteran's treatment for 
hepatitis C.  These records show that this disability was 
first diagnosed in 1997.  They also describe the various 
treatment regimens that the Veteran has undergone as a result 
of this disability.  However, they do not contain any 
evidence or even a reference as to the cause of the hepatitis 
C, and there is no medical opinion that addresses the 
etiology of this disability.  

The Board concludes that entitlement to service connection 
for hepatitis C must be denied.  The Veteran has a current 
diagnosis of hepatitis C.  However, the service treatment 
records are negative for this disability, and the private 
medical records show that he was first diagnosed with 
hepatitis C in 1997, which is approximately 37 years after 
his discharge from service.  The Veteran does not argue that 
he initially developed hepatitis C due to any incident in 
service.  There is no statement from the Veteran or any other 
evidence that would tend to show continuity of symptomatology 
between discharge from service in 1970 and the initial 
diagnosis in 1997.  There is no medical opinion that purports 
that the Veteran's current hepatitis C is related to service.  
Therefore, without evidence of hepatitis C in service and 
without competent evidence of a relationship between the 
current hepatitis C and service, service connection on a 
direct basis is not warranted.  

Similarly, there is no evidence to support the Veteran's 
claim for service connection for hepatitis C as secondary to 
diabetes mellitus.  There is absolutely no competent evidence 
of an etiological relationship between these disabilities, 
and there is no competent medical opinion regarding such a 
relationship.  There is also no evidence that the Veteran's 
service connected diabetes mellitus may have aggravated the 
nonservice connected hepatitis C.  The Board concludes that 
there is no basis for service connection on a secondary 
basis.  See Jones v. Brown, 7 Vet. App. 134 (1994).

Finally, the Board is unable to find that presumptive service 
connection for hepatitis C as a result of Agent Orange 
exposure is warranted.  The record shows that the Veteran 
served in Vietnam, which means that exposure to Agent Orange 
is conceded.  38 C.F.R. §§ 3.307, 3.309.  However, hepatitis 
C is not a disability for that has been associated with 
exposure to Agent Orange.  38 C.F.R. § 3.309(e).  The Veteran 
has not submitted any other competent medical evidence of a 
relationship between hepatitis C and Agent Orange.  Service 
connection for hepatitis C on this basis is not established.  

In reaching this decision, the Board notes the Veteran's 
sincere belief that he has developed hepatitis C as a result 
of either active service, his diabetes mellitus, or Agent 
Orange exposure.  However, the Veteran is not a physician, 
and he is not qualified to express a medical opinion as to 
such relationships.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  In the absence of such evidence, his claim must 
be denied. 

New and Material

The Veteran contends that he has developed tinea cruris as a 
result of active service.  He also believes that this 
disability may be related to Agent Orange exposure.  

The record shows that entitlement to service connection for 
tinea cruris was denied in a May 1973 rating decision.  The 
Veteran was notified of this decision in a May 1973 letter.  
He did not initiate an appeal of this decision by submitting 
a notice of disagreement.  Therefore, the May 1973 decision 
is final, and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence is 
defined as existing evidence not previously submitted to the 
VA, and material evidence is defined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim as in this case dealing with a claim for 
service connection.  Evans v. Brown, 9 Vet. App. 273, 284, 
(1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).  The newly 
presented evidence is presumed to be credible for purposes of 
determining whether or not it is new and material.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  

The Court has stated that for the purpose of determining 
whether or not new and material evidence has been presented 
to reopen a claim, the evidence for consideration is that 
which has been presented or secured since the last time the 
claim was finally disallowed on any basis, and not only since 
the last time it was disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  

The evidence considered by the May 1973 rating decision 
included the Veteran's service treatment records and the 
report of an April 1973 VA examination.  The decision noted 
that the service treatment records were negative for 
complaints or treatment for the claimed skin condition.  The 
April 1973 VA examination diagnosed tinea cruris of both 
groins.  However, the decision denied the Veteran's claim on 
the basis that the skin disability was not shown to have been 
incurred or aggravated in service, as the first evidence of 
the claimed condition was on the April 1973 VA examination 
dated two and a half years after discharge.  

The Board observes that based on the holding of the May 1973 
rating decision, the additional evidence submitted by the 
Veteran, or otherwise received by VA, would have to purport 
to show a relationship between the Veteran's current tinea 
cruris and active service in order to be both new and 
material.  This would include evidence of a relationship 
between tinea cruris and herbicide exposure.  Evidence of 
treatment for tinea cruris in service would also be new and 
material. 

Unfortunately, the Veteran has not submitted and VA has not 
otherwise received any evidence that shows a relationship 
between his claimed tinea cruris and active service.  In 
fact, none of the additional evidence shows any treatment for 
tinea cruris.  Although these records contain assessments of 
eczema on the buttocks, there is no reference to tinea cruris 
or to any other skin disability of the groin.  As for the 
Veteran's belief that tinea cruris may be related to Agent 
Orange exposure, the Board notes that the only skin 
disabilities that are recognized as being related to 
herbicides are chloracne or other acneform disease consistent 
with chloracne, and porphyria cutanea tarda.  38 C.F.R. 
§ 3.309(e).  Tinea cruris is not recognized as being 
presumptively related to Agent Orange.  Finally, the Veteran 
has not submitted any additional evidence that purports to 
show treatment for tinea cruris during active service. 

Therefore, as the Veteran has not submitted any additional 
evidence that shows current treatment for tinea cruris, much 
less any evidence that relates this disability to active 
service, and as tinea cruris is not a disability that has 
been related to Agent Orange exposure, the additional 
evidence is not new and material and the Veteran's claim may 
not be reopened.  38 C.F.R. § 3.156(a).

Increased Initial Evaluation

The Veteran contends that the 20 percent evaluation initially 
assigned to his service connected diabetes mellitus is 
insufficient to compensate for the impairment that results 
from this disability.  He argues that he has had diabetes 
mellitus for five years, and that it has resulted in more 
damage to his body than is reflected by the one year of 
compensation he had received at the time he submitted his 
substantive appeal.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

The Board notes that this issue involves the Veteran's 
dissatisfaction with the initial rating for his disability 
assigned following the grant of service connection.  The 
Court has found that there is a distinction between a 
Veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the Veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
Veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999) see also, Hart v. Mansfield, 12 Vet. App. 505 (2007).  

The record shows that entitlement to service connection for 
diabetes mellitus was established by the October 2007 rating 
decision on appeal.  This decision assigned the 20 percent 
evaluation that is currently in effect.  

The Veteran's disability is evaluated under the rating code 
for diabetes mellitus.  Diabetes mellitus that requires more 
than one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated is evaluated as 100 percent disabling.  Diabetes 
mellitus that requires insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated is evaluated as 60 percent disabling.  
Diabetes mellitus that requires insulin, restricted diet, and 
regulation of activities is evaluated as 40 percent 
disabling.  When insulin and a restricted diet is required, 
or an oral hypoglycemic agent and a restricted diet, a 20 
percent evaluation is merited.  When diabetes mellitus is 
manageable by restricted diet only, a 10 rating is warranted.  
Note one states that the adjudicator is to evaluate 
compensable complications of diabetes separately unless they 
are part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under diagnostic code 7913.  Note two 
states that when diabetes mellitus has been conclusively 
diagnosed, do not request a glucose tolerance test solely for 
rating purposes.  38 C.F.R. § 4.119, Code 7913 (2000). 

The evidence includes private medical records dated from 1998 
to 2006 which show ongoing treatment for the Veteran's 
diabetes.  These records show that this disability was 
treated with Glipizide.  August 2004 records note that the 
Veteran was trying a low carbohydrate diet.  These records do 
not contain any evidence that the Veteran was required to 
regulate his activities as a result of diabetes mellitus.  

The Veteran was provided with an August 2007 VA fee basis 
examination for his diabetes mellitus.  He was noted to have 
first been diagnosed with diabetes four years earlier, and 
was started on medical treatment immediately.  He was now 
completely asymptomatic.  His last eye examination was two 
years ago, and he was told that he did not suffer from any 
diabetic eye disease.  He had suffered from erectile 
dysfunction for five years.  The Veteran denied any other 
complications, and he said he had never been hospitalized due 
to his diabetic disease.  On examination, there was no skin 
disease, and a fundoscopy examination of the eyes was 
unremarkable.  There were no signs of persistent coldness, 
ischemic limb pain at rest, gangrene, deep ischemic ulcer or 
atrophic skin changes.  The pedal pulses were fully felt, and 
there was no specific peripheral nerve involvement.  
Diagnostic tests showed that the blood sugar level was 112.  
The urinanalysis and comprehensive metabolic panel showed 
some minor abnormalities that were not significant.  The 
diagnosis was diabetes mellitus.  The only likely 
complication was impotence.  There were no activity 
restrictions due to his diabetes, and he did not have a non-
diabetic condition that was aggravated by his diabetes.  

The Board finds that the evidence does not support 
entitlement to an evaluation in excess of 20 percent for the 
Veteran's diabetes mellitus.  As noted above, diabetes 
mellitus that requires a restricted diet and either insulin 
or an oral hypoglycemic agent is evaluated as 20 percent 
disabling.  The medical records show that the Veteran uses 
Glipizide and is on a low carbohydrate diet.  However, in 
addition to these symptoms, a 40 percent evaluation requires 
regulation of activities.  The Veteran's private medical 
records do not show that his physician has ever asked him to 
regulate his activities due to his diabetes mellitus, and 
there is no other evidence to show that the Veteran has 
regulated his activities.  The August 2007 examination 
specifically states that there are no activity restrictions 
due to his diabetes.  Therefore, the requirements for a 40 
percent evaluation have not been met for any portion of the 
period on appeal, and continuation of the current 20 percent 
evaluation is warranted.  

The Board recognizes that Note 1 to 38 C.F.R. § 4.119, Code 
7913 states that complications due to diabetes mellitus are 
to be evaluated separately.  However, the August 2007 VA 
examination notes that the only complication is erectile 
dysfunction.  As noted in the introduction, this matter has 
been referred to the RO for initial adjudication, should 
appellant desire to file a claim. 

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b) (2009).  There is no objective evidence 
that the Veteran's service connected diabetes mellitus 
presents such an exceptional or unusual disability picture, 
with such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  The 
Veteran denied ever being hospitalized for his diabetes 
mellitus at the August 2007 examination.  This examination 
also notes that the Veteran works full time as a mechanical 
inspector, and that his diabetes mellitus has not 
significantly affected his work performance or daily living.  
Hence, referral by the RO to the Chief Benefits Director of 
VA's Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  


ORDER

Entitlement to service connection for hepatitis C is denied. 

New and material evidence has not been submitted to reopen a 
claim for service connection for tinea cruris; the appeal is 
denied. 

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


